United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-3083
                                     ___________

Albert L. Johnson,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
U.S. Parole Commission,                   *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: March 3, 2011
                                  Filed: March 8, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Federal inmate Albert Johnson appeals the district court’s1 denial of his 28
U.S.C. § 2241 petition for a writ of habeas corpus. Upon careful review, we conclude
that Johnson is not entitled to habeas relief for the reasons relied upon by the district
court. See Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, then United States Magistrate Judge for the District of Minnesota,
now United States District Judge.
curiam) (standard of review). Accordingly, the judgment is affirmed. See 8th Cir. R.
47B. We also deny Johnson’s motion for appointment of counsel.
                       ______________________________




                                        -2-